Exhibit 10.6


cdkminia04.jpg [cdkminia04.jpg]
Non-Qualified
[GRANT DATE]


CDK GLOBAL, INC. 2014 OMNIBUS AWARD PLAN
PERFORMANCE BASED STOCK OPTION GRANT AGREEMENT


CDK GLOBAL, INC. (the “Company”), pursuant to the 2014 Omnibus Award Plan (the
“Plan”), hereby irrevocably grants [PARTICIPANT NAME] (the “Participant”) on
[GRANT DATE] the right and option to purchase [NUMBER OF AWARDS GRANTED] shares
of the Common Stock, par value $0.01 per share, of the Company subject to the
restrictions, terms and conditions herein.
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it would be in the best interests of the Company and its stockholders to grant
the award of options provided for herein to the Participant, on the terms and
conditions described in this Performance Based Stock Option Grant Agreement
(this “Agreement”).
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:
1.
The option herein granted shall become exercisable in whole on [DATE]
(the “Scheduled Vesting Date”), if, and only if, over any twenty (20)
consecutive trading days during the period from the Grant Date through the
Scheduled Vesting Date, the average closing price of the Company’s Common Stock
as reported by the NASDAQ Global Select Market equals or exceeds $[Ÿ]
(the “Vesting Condition”). If the Vesting Condition set forth in the immediately
preceding sentence is satisfied at any time before the Scheduled Vesting Date,
then all of the shares underlying the option herein granted shall become
exercisable on the Scheduled Vesting Date regardless of the closing price of the
Company’s common stock prior to or subsequent to satisfying the Vesting
Condition. Except as the Committee may otherwise determine in its sole
discretion, no option herein granted shall become exercisable following
termination of the Participant’s employment from the Company or any of its
subsidiaries (and no option herein granted shall become exercisable following
the Company’s sale of the subsidiary, or the Company’s or a subsidiary’s sale of
the division or business unit, that employs the Participant). For the avoidance
of doubt, if the Vesting Condition has not been satisfied as of the Scheduled
Vesting Date, the option herein granted shall automatically and without notice
terminate and become null and void on the Scheduled Vesting Date.

2.
The unexercised portion of the option herein granted shall automatically and
without notice terminate and become null and void at the time of the earliest of
the following to occur:

(a)
the expiration of ten years from the date on which the option was granted;

(b)
the expiration of 60 days from the date of termination of the Participant’s
employment from the Company (including in connection with the sale of the
subsidiary, division or business unit that employs the Participant) or any of
its subsidiaries; provided, however, that





--------------------------------------------------------------------------------




(i)
if the Participant’s employment from the Company or any of its subsidiaries
terminates because of Disability, the provisions of sub-paragraph (c) shall
apply,

(ii)
if the Participant shall die during employment by the Company or any of its
subsidiaries or during the 60-day period following the date of termination of
such employment, the provisions of sub-paragraph (d) below shall apply,

(iii)
if the Participant shall retire and satisfy the Normal Retirement Criteria, the
provisions of sub-paragraph (e) below shall apply, and

(iv)
if the Participant shall (I) retire (and satisfy the Company’s criteria for
retirement at such time) from the Company or any of its subsidiaries, divisions
or business units, as the case may be, (II) be at least 55 years of age at the
time of such retirement, and (III) have at least five (but less than ten)
credited years of service with the Company and its subsidiaries at the time of
such retirement, the provisions of sub-paragraph (f) below shall apply;

(c)
if Section 2(b)(i) applies, (i) if the Participant satisfied the Normal
Retirement Criteria at the time of Participant’s Disability, the expiration of
36 months after termination of Participant’s employment from the Company or any
of its subsidiaries because of Disability, or (ii) if the Participant did not
satisfy the Normal Retirement Criteria at the time of Participant’s Disability,
the expiration of 12 months after termination of Participant’s employment from
the Company or any of its subsidiaries because of Disability; provided, however,
that if the Participant shall die during the 36-month period specified in clause
(i) of this Section 2(c) or the 12-month period specified in clause (ii) of this
Section 2(c), as applicable, then the unexercised portion shall become null and
void upon the expiration of 12 months after the death of the Participant;

(d)
if Section 2(b)(ii) applies, (i) if the Participant satisfied the Normal
Retirement Criteria at the time of death, the expiration of 36 months after the
death of the Participant, or (ii) if the Participant did not satisfy the Normal
Retirement Criteria at the time of death, 12 months after the death of the
Participant;

(e)
if Section 2(b)(iii) applies, the expiration of 37 months after the retirement
of the Participant; provided, however, that if the Participant shall die during
the 37-month period following the date of the Participant’s retirement, then the
unexercised portion shall become null and void on the later of (i) the
expiration of 37 months after the retirement of the Participant and (ii) 12
months after the death of the Participant; and

(f)
if Section 2(b)(iv) applies, the expiration of 12 months after the retirement of
the Participant; provided, however, that if the Participant shall die during the
12 month period following the date of the Participant’s retirement, then the
unexercised portion shall become null and void on the expiration of 12 months
after the death of the Participant.

3.
Notwithstanding the foregoing, in the event that any unexercised portion of the
option herein granted would terminate and become null and void in accordance
with Section 2 and the Fair Market Value of the unexercised portion of the
option herein granted exceeds the full price for each of the shares purchased
pursuant to such option, the then-vested portion of the option herein granted
shall be deemed to be automatically exercised by the Participant on such last
trading day by means of a net exercise without any action by the Participant.
Upon such automatic exercise, the Company shall deliver to the Participant the
number of shares of Common Stock for which the option was deemed exercised less
the number of shares of Common Stock having a Fair Market Value, as of such
date, sufficient to (1) pay the full price for each of the shares of Common
Stock purchased pursuant to the option herein granted and (2) satisfy all
applicable required tax withholding obligations. Any fractional share shall be
settled in cash. For the avoidance of doubt, and notwithstanding any provision
(or interpretation) of Section 2 to the contrary, the unexercised portion of the
option herein granted shall





--------------------------------------------------------------------------------




automatically and without notice terminate and become null and void upon the
expiration of ten years from the date of this Agreement.
4.
The full price for each of the shares purchased pursuant to the option herein
granted shall be [GRANT PRICE].

5.
Full payment for shares purchased by the Participant shall be made at the time
of the exercise of the option in whole or in part. No shares shall be issued
until full payment therefore has been made, and the Participant shall have none
of the rights of a shareholder with respect to any shares subject to this option
until such shares shall have been issued.

6.
No option granted hereunder may be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.

7.
In the event of one or more stock splits, stock dividends, stock changes,
reclassifications, recapitalizations or combinations of shares prior to complete
exercise of the option herein granted that change the character or number of the
shares subject to the option, this option to the extent that it shall not have
been exercised, shall entitle the Participant or the Participant’s executors or
administrators to receive in substitution such number and kind of shares as he,
she or they would have been entitled to receive if the Participant or the
Participant’s executors or administrators had actually owned the shares subject
to this option at the time of the occurrence of such change; provided, however
that if the change is of such nature that the Participant or the Participant’s
executors or administrators, upon exercise of the option, would receive property
other than shares of stock, then the Board shall adjust the option so that he,
she or they shall acquire only shares of stock upon exercise, making such
adjustment in the number and kind of shares to be received as the Board shall,
in its sole judgement, deem equitable; provided, further, that the foregoing
shall not limit the Company’s ability to otherwise adjust the option in a manner
consistent with Section 12 of the Plan.

8.
If the Participant’s home country is the United States, the effectiveness of the
option herein granted is conditioned upon the Participant’s agreement to (i)
this Agreement, (ii) the Restrictive Covenant Agreement furnished herewith and
which includes, among other provisions, certain non-competition,
non-solicitation and non-disclosure covenants, and (iii) the Company’s Mutual
Arbitration Agreement without opting out of same. If the Participant does not
agree (whether electronically or otherwise) to this Agreement, the Restrictive
Covenant Agreement, and the Mutual Arbitration Agreement within ninety (90) days
from the grant date, the option herein granted hereunder shall be terminable by
the Company. In this case, continued effectiveness of the option herein granted
is further conditioned upon the continued effectiveness of the Mutual
Arbitration Agreement between the Participant and the Company through the term
of this Agreement.

9.
Notwithstanding anything to the contrary contained herein, the option granted
hereunder may be terminated and become null and void without consideration if
the Participant, as determined by the Committee in its sole discretion (i)
engages in an activity that is in conflict with or adverse to the interests of
the Company or any Affiliate, including but not limited to fraud or conduct
contributing to any financial restatements or irregularities, or (ii) without
the consent of the Company, while employed by or providing services to the
Company or any Affiliate or after termination of such employment or service,
violates a non-competition, non-solicitation or non-disclosure covenant or
agreement between the Participant and the Company or any Affiliate. If the
Participant engages in any activity referred to in the preceding sentence, the
Participant shall, at the sole discretion of the Committee, forfeit any gain
realized in respect of the option granted hereunder (which gain shall be deemed
to be an amount equal to the difference between the price for shares set forth
in Section 4 above and the Fair Market Value (as defined in the Plan), on the
applicable exercise date, of the shares of Common Stock of the Company delivered
to the Participant), and repay such gain to the Company. The option granted
hereunder, and all incentive based compensation payable pursuant to the option
granted hereunder, shall be subject to (i) the Company’s compensation recovery,
“clawback” or similar policy, as may be in effect from time to time and (ii) any
compensation recovery, “clawback” or similar policy made applicable by law
including the provisions of Section 945 of the Dodd-Frank Wall Street Reform and
Consumer Protection





--------------------------------------------------------------------------------




Act and the rules, regulations and requirements adopted thereunder by the
Securities and Exchange Commission and/or any national securities exchange on
which the Company’s equity securities may be listed.
10.
The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan, and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan.

11.
Any right of the Company contained in this Agreement may be waived in writing by
the Committee. No waiver of any right hereunder by any party shall operate as a
waiver of any other right, or as a waiver of the same right with respect to any
subsequent occasion for its exercise, or as a waiver of any right to damages. No
waiver by any party of any breach of this Agreement shall be held to constitute
a waiver of any other breach or a waiver of the continuation of the same breach.

12.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law.

13.
Nothing contained in this Agreement shall be construed as giving the Participant
any right to be retained, in any position, as an employee, consultant or
director of the Company or its Affiliates or shall interfere with or restrict in
any way the right of the Company or its Affiliates, which are hereby expressly
reserved, to remove, terminate or discharge the Participant with or without
cause at any time for any reason whatsoever. Although over the course of
employment terms and conditions of employment may change, the at-will term of
employment will not change.

14.
The terms of this Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns, the Participant and the beneficiaries,
executors, administrators, heirs and successors of the Participant.

15.
This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto. No change, modification or waiver of any provision of this Agreement
shall be valid unless the same be in writing and signed by the parties hereto,
except for any changes permitted without consent of the Participant under the
Plan.

16.
This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware without regard to principles of conflicts of law thereof,
or principles of conflicts of laws of any other jurisdiction which could cause
the application of the laws of any jurisdiction other than the State of
Delaware.

By accepting this Agreement through the online acceptance tool on Fidelity Stock
Plan Services’ website, the Participant agrees to all of the terms and
conditions in this Agreement and the Plan.


